UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-1528 Bruce Fund, Inc. (Exact name of registrant as specified in charter) Bruce Fund, Inc.20 N. Wacker Drive, Suite 2414Chicago, IL60606 (Address of principal executive offices)(Zip code) R. Jeffrey Bruce. Bruce and Co. 20 N. Wacker Drive, Suite 2414 Chicago, IL60606 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:6/30 Date of reporting period:09/30/10 Form N-Q is to be used by management investment companies, other than small business investmentcompanies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. BRUCE FUND, INC. SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) COMMON STOCKS - (33.12%) No. of Shares Issue Cost Fair Value Automotive/Transportation (4.08%) (a) AMERCO $ $ Business Services (0.60%) (a) Internet Capital Group, Inc. Chemicals (1.53%) (a) Omega Protein Corp. Consumer Products (0.13%) (a) Alanco Technologies, Inc. Electric Services (4.87%) (a) Calpine Corp. Integrys Energy Group, Inc. NextEra Energy, Inc. Pepco Holdings, Inc. Unisource Energy Corp. Energy/Energy Services (1.57%) (a) ATP Oil & Gas Corp. (a) Double Eagle Petroleum Co. (a) Hercules Offshore, Inc. (a) SandRidge Energy, Inc. Guided Missiles & Space Vehicles & Parts (0.54%) (a) Astrotech Corp. Health Services (5.11%) America Service Group, Inc. (a) EDAP TMS S.A. (ADR) (a) Health Grades, Inc. Industrial (0.45%) US Ecology, Inc. Manufacturing (5.14%) AirBoss of America Corp. (Canadian) Titan International, Inc. Mineral Exploration (2.41%) (a) Admiral Bay Resources, Inc. Kinross Gold Corp. (a) Solitario Exploration & Royalty Corp. (Canadian) Pharmaceutical/Drug Delivery (3.54%) (a) Durect Corp. (a) Elan Corp., plc (ADR) Merck & Co., Inc. Pfizer, Inc. Property-Casualty Insurance (3.15%) Allstate Corp. / The (a) GAINSCO, Inc. RLI Corp. Total Common Stocks See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) CONVERTIBLE PREFERRED/PREFERRED STOCKS - (3.99%) No. of Shares Issue Cost Fair Value Convertible Preferred Stocks (3.13%) AES Trust III, 6.75% $ $ (c) ATP Oil & Gas Preferred, 8.00% SandRidge Energy, 8.50% Preferred Stocks (0.86%) AMERCO Series A, 8.50% Total Convertible Preferred/Preferred Stocks BONDS - (54.64%) Principal Issue Corporate (16.42%) Consumer Discretionary (0.56%) (c) Land O' Lakes Capital Trust I, 7.45% due 3-15-2028 Energy (5.25%) (c) ATP Oil & Gas Corp., 11.875% due 5-1-2015 McMoRan Exploration Co., 11.875% due 11-15-2014 (c) W & T Offshore, Inc., 8.25% due 6-15-2014 Whiting Petroleum Corp., 7.00% due 2-1-2014 Utilities (10.61%) Constellation Energy Group, 7.60% due 4-1-2032 Energy XXI Gulf Coast, Inc., 10.00% due 6-15-2013 Mirant Americas Genr., Inc., 9.125% due 5-01-2031 ONEOK, Inc., 6.00% due 6-15-2035 (c) XM Satellite Radio, Inc., 13.00% due 8-1-2013 Total Corporate Bonds Corporate Convertables (22.11%) Consumer Discretionary (0.16%) (b)(e) Midway Games, Inc., 6.00% due 9-30-2025 Energy (3.74%) BPZ Resources, Inc.,6.50% due 3-1-2015 Endeavor International Corp., 6.00% due 1-15-2012 Health Care (12.44%) (e) Antigenics, Inc., 5.25% due 2-1-2025 (e) Cell Genesys, Inc., 3.125% due 11-1-2011 (e) Cell Genesys, Inc., 3.125% due 5-1-2013 (c)(e) Cell Therapeutics, Inc., 5.75% due 12-15-2011 (b)(e) deCODE Genetics, Inc., 3.50% due 4-15-2011 (e) EDAP TMS S.A., 9.00% due 10-30-2012 Human Genome Sciences, Inc., 2.25% due 10-15-2011 Intermune, Inc., 5.00% due 3-1-2015 (c) Isis Pharmaceuticals, Inc., 2.625% due 2-15-2027 Isis Pharmaceuticals, Inc., 2.625% due 2-15-2027 Mankind Corp., 3.75% due 12-15-2013 (b)(e) Oscient Pharmaceuticals, 12.50% due 1-15-2011 (b)(c)(e) Vion Pharmaceuticals, Inc., 7.75% due 2-15-2012 (b)(e) Vion Pharmaceuticals, Inc., 7.75% due 2-15-2012 Viropharma, Inc., 2.00% due 3-15-2017 Industrials (4.12%) (c) C&D Technologies, Inc., 5.25% due 11-1-2025 C&D Technologies, Inc., 5.25% due 11-1-2025 C&D Technologies, Inc., 5.50% due 11-15-2026 (c) Titan International, Inc., 5.625% due 1-15-2017 Materials (0.81%) Flotek Industries, Inc., 5.25% due 2-15-2028 Utilities (0.84%) Unisource Energy Corp., 4.50% due 3-1-2035 Total Corporate Convertable Bonds See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) BONDS - (54.64%) - continued Principal Issue Cost Fair Value U.S. Government (16.11%) $ U.S. Treasury "Strips," 0.00% due 8-15-2028 $ $ U.S. Treasury "Strips," 0.00% due 8-15-2029 U.S. Treasury "Strips," 0.00% due 2-15-2036 U.S. Municipal (0.00%) (a) Indianapolis Airport Authority, 6.50% due 11-15-2031 Total Bonds WARRANTS - (0.03%) No. of Shares Issue (a)(e) EDAP, Inc., expires 10-30-2013 - Total Warrants - RIGHTS - (0.01%) (a)(e)(f) Calpine Corp. Escrow Retirement Rights - Total Rights - MONEY MARKET - (7.37%) (d) Fidelity Institutional Money Market Treasury Only -Class I, 0.01% Total Money Market Total Investments (99.16%) $ $ Other assets less liabilities (0.84%) TOTAL NET ASSETS (100.00%) $ (a) Non-cash income producing security. (b) In default. (c) Private Placement and restricted security under Rule 144A of the Securities Act of 1933. (d) Variable rate securities; the money market rate shown represents the rate at September 30, 2010. (e) This security is currently valued according to the fair value procedures approved by the Board of Directors. (f) This security has no expiration date, it will convert to common stock at a future date. Tax Related Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. Related Footnotes to the Schedule of Investments September 30, 2010 – (Unaudited) Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation and Fair Value Measurements - Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, American Depositary Receipts (ADR’s), warrants, and rights, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. BRUCE FUND, INC. Related Footnotes to the Schedule of Investments - continued September 30, 2010 – (Unaudited) Fixed income securities, including convertible preferred stocks, preferred stocks, U.S. government securities, municipal bonds, corporate bonds, and corporate convertible bonds, are valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. The following is a summary of the inputs used to value the Fund’s assets as of September 30, 2010: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks * $ $
